Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a multi-latch assembly comprising: a first latch member comprising: a first arm; and a first shaft that extends from the first arm and that is at least partially hollow; and a second latch member comprising: a second arm; and a second shaft that extends from the second arm and that is received within the first shaft of the first latch member so that the first arm and the second arm are rotatable independently of one another.  Further, the prior art of record does not teach or suggest a passenger seat comprising: a seat back; a tray table moveable between a stowed table position along the seat back and a deployed table position; a secondary member separate from the tray table and moveable between a stowed member position along the seat back and a deployed member position; and a multi-latch assembly configured to independently secure the tray table in the stowed table position and to independently secure the secondary member in the stowed member position, the multi-latch assembly comprising: a housing coupled with or forming a part of a portion of the seat back between the tray table and the secondary member; a first shaft received in the housing and defining a first opening along a central axis of the first shaft; a first arm extending angled away from the first shaft and pivotable in response to rotation of the first shaft; a second shaft received in the first opening of the first shaft; and a second arm extending angled away from the second shaft and pivotable in response to rotation of the second shaft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/          Primary Examiner, Art Unit 3637